          Case 1:20-cv-06539-JMF Document 182 Filed 12/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
IN RE CITIBANK AUGUST 11, 2020 WIRE                                    :      20-CV-6539 (JMF)
TRANSFERS                                                              :
                                                                       :            ORDER
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:
        As the Court has already indicated, ECF No. 178, the trial beginning on December 9,
2020 at 9:00 a.m. will be conducted remotely using the Impact Trial Consulting Zoom platform
in accordance with both the Court’s order of November 24, 2020, ECF No. 168, and Rule 2(A)
of the Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at
https://nysd.uscourts.gov/hon-jesse-m-furman. Participants with speaking roles should access
the conference and trial using the login credentials and instructions provided to them by Impact.
Members of the public may listen to the final pretrial conference and trial proceedings by calling
the Court’s dedicated conference call line at (888) 363-4749 and using access code 542-1540
followed by the pound (#) key. In addition, a video feed will be provided within the courthouse
in the jury assembly room in the Daniel Patrick Moynihan Courthouse at 500 Pearl Street, New
York, NY 10007. Members of the press should contact the District Executive’s office at 212-
805-0513 or Media_inquiries@nysd.uscourts.gov for further information.
        Further, as discussed on the record earlier today at the final pretrial conference:
                No later than 12:00 p.m., tomorrow, December 8, 2020, the parties shall file a
                 joint letter on ECF (1) updating the Court as to the status of the investigation into
                 the citizenship of the remaining two Defendants whose citizenship has not been
                 determined (and providing the particulars of where that investigation stands if it is
                 not yet complete); and (2) updating the Court on the status of the parties’
                 discussions concerning certain objections for which an advance ruling was
                 requested (namely, those pertaining to certifications under Fed. R. Evid. 902(11)).
                No later than 5:00 p.m., tomorrow, December 8, 2020, Defendants shall file a
                 letter with their intended order of witnesses to be called in their case in chief.
                No later than 5:00 p.m., tomorrow, December 8, 2020, the parties shall send the
                 court reporters a list of names likely to come up during trial.
                The parties shall file the affidavits submitted by their witnesses in lieu of direct
                 testimony no later than the morning of the day such witness will testify.
        SO ORDERED.

Dated: December 7, 2020                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
